DETAILED ACTION
This correspondence is in response to the communications received October 15, 2019.  Claims 21-23, 26-32 and 41-48 are pending.  Claims 21, 28 and 31 have been amended.  Claims 41-48 have been newly added.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for resistive device to be claimed as a resistor, does not reasonably provide enablement for the resistive device to be claimed as “gate interconnecting elements”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The following claim language, 
“wherein the gate interconnecting structure is formed on a different isolation layer than the gate contact structure,
wherein a minimum resistance of the gate interconnecting elements is greater than 40 Ohms”, does not have support in the disclosure.

An analysis of the relevant Wands Factors has been conducted and will be considered.  After consideration of all the wands factors and in particular the specific analysis below.
A. Breadth of the claims;
The recitation of the “gate interconnecting structure” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other materials which have the characteristic of, “gate interconnecting structure” would be included under the currently overly broad claim recitation.  For example, a conductive material that is not intended to function in any resistive capacity could fall under the current scope of the claim limitation.  Doped polysilicon has a tendency to be of higher conductive resistance than metals 
B. The nature of the invention;
Introducing a polysilicon resistor in various iterations into the conductive path between a gate pad and the gate trench electrodes to control breakdown.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art.  The Applicant only discloses resistive elements as resistors in the disclosure.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  

Claims 41 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 41, the non-originally filed claim 35, and now newly added claim 41 contain subject matter that lacks written description in the specification to gain any meaningful understanding of, “wherein at least a part of the second electric contact structure is located within a lateral recess of the gate line” (italicized emphasis added).  The disclosure does not mention the term “recess”.  The drawings do not disclose any arrangements which can be construed to satisfy the language of the limitation.  Fig. 6A shows the second electric contact structures 610, 620 (¶ 0050) and the gate line 510, but it is unclear how the claim language can be construed to describe the arrangement shown.  Does this language attempt to capture the physical orientation of the two elements overlapping in a horizontal direction?  For purposes of examination, the two elements overlapping will be assumed to satisfy the limitation.
Claim 46 contains subject matter that lacks written description in the specification to gain any meaningful understanding of, “a gate interconnecting structure separate from the gate contact structure and comprising gate interconnecting elements protruding from local recesses in the gate electrode layer and being electrically coupled in parallel to the gate line” (italicized emphasis added).  The specification does provide support for and describe Applicant’s Fig. 3C, where 325 “protrudes” from the gate electrode 330, see Applicant’s specification, ¶ 0045, line 4.  However this description does not include the term “from local recesses” here or in any portion of the specification.  In no drawings is there a resistor in any recess and also protruding from said recess.  The term “recess” is not present in the specification.  It is unclear how the resistive material would be located in the recess and protrude from the recess.  For purposes of examination, the limitation will be taken in the disclosed context of Fig. 3C of the drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For claim 41, the limitation of, “wherein at least a part of the second electric contact structure is located within a lateral recess of the gate line” (italicized emphasis added)  renders the claim indefinite since it is unclear what the metes and bounds are of the claim limitations.  The disclosure does not mention the term “recess”.  The drawings do not disclose any arrangements which can be construed to satisfy the language of the limitation.  Fig. 6A shows the second electric contact structures 610, 620 (¶ 0050) and the gate line 510, but it is unclear how the claim language can be construed to describe the arrangement shown.  Does this language attempt to capture the physical orientation of the two elements overlapping in a horizontal direction?  For purposes of examination, the two claimed elements overlapping in a horizontal direction will be assumed to satisfy the limitation.
For claim 46, the limitation of, “a gate interconnecting structure separate from the gate contact structure and comprising gate interconnecting elements protruding from local recesses in the gate electrode layer and being electrically coupled in parallel to the gate line” (italicized emphasis added) renders the claim indefinite since it is unclear what the metes and bounds are of the claim limitations.  The specification does provide support for and describe Applicant’s Fig. 3C, where 325 “protrudes” from the gate electrode 330, see Applicant’s specification, ¶ 0045, line 4.  However this description does not include the term “from local recesses” here or in any portion of the specification.  In no drawings is there a resistor in any recess and also protruding 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh (US 2013/0092976).

    PNG
    media_image1.png
    486
    821
    media_image1.png
    Greyscale

Regarding claim 21, the prior art of Hsieh discloses in Figures 3A-E (reproduced above), a semiconductor device (see title), comprising:

a semiconductor body (semiconductor substrate consisting of all semiconductor material between the drain metal and the surface oxide layer and gate electrodes) having a first surface (top surface) and a second surface opposite to the first surface (lower surface);

a transistor cell structure (trench IGBT device region, labelled “IGBT:N+/P+”, “According to the present invention, there is provided a semiconductor power device …comprising a plurality of transistor cells in an active area”, as discussed in ¶ 0006) in the semiconductor body (identified previously);

a gate contact structure comprising:

a gate line (362, 363, 366-1) electrically coupled to a trench gate electrode (359, ¶ 0031, “trenched gate 359”) of the transistor cell structure (IGBT transistors shown in cross section views), and 

a gate pad (301, “the gate metal pad 301”, ¶ 0027, 329, “gate metal pad 329”, ¶ 0031) electrically coupled to the gate line (in cross sectional view, one can see 329 connects to 362, 363, 366-1 to form an electrical pathway between the gate pad (329) and the trench gate electrode (359); and



wherein an electric resistivity of the gate resistor structure is greater than an electric resistivity of the trench gate electrode (see analysis below).

A widely held definition of the term, “resistor” is “a passive two terminal device designed to introduce resistance into an electrical circuit”, and “a device used to control current in an electrical circuit by providing resistance”, and “an element within a circuit that is specifically designed to restrict the flow of electrical current when a potential difference occurs across it”.  The very purpose of the resistor as an element within a circuit is to restrict flow of current.  Therefore, it is inherent that in a circuit, the “electric resistivity” of the gate resistor is greater than the resistivity of the gate electrode.  The definition of “electrode” is widely held to be synonymous with an “electrical conductor”, both having the meaning of, “a conductor through which electricity enters of leaves an object, substance or region”, and “a conductor used to make electrical contact with some part of a circuit”.  The purpose of an electrode is to carry electricity from one point in a circuit to another point in a circuit.  

Regarding claim 22, Hsieh discloses the semiconductor device of claim 21, and as can be seen in Fig. 3A and 3C, further comprising a source contact structure (322, “source metal pad 322”, ¶ 0029) overlapping the transistor cell structure (IGBT transistors shown in cross sectional view), the source contact structure being electrically connected to source regions of the transistor 

Regarding claim 41, the prior art of Hsieh discloses in Figs. 3A-E, discloses in Figures 3A-E (reproduced above), a semiconductor device (see title), comprising:

a semiconductor body (semiconductor substrate consisting of all semiconductor material between the drain metal and the surface oxide layer and gate electrodes) having a first surface (top surface) and a second surface opposite to the first surface (lower surface);

a transistor cell structure (trench IGBT device region, labelled “IGBT:N+/P+”, “According to the present invention, there is provided a semiconductor power device …comprising a plurality of transistor cells in an active area”, as discussed in ¶ 0006) in the semiconductor body (identified previously);

a gate contact structure comprising a gate line (363) electrically coupled to a trench gate electrode (359) of the transistor cell structure (IGBT transistors shown in cross section views), and a gate pad (329, “gate metal pad 329”, ¶ 0029) electrically coupled to the gate line (363) to form an electrical pathway between the gate pad and the trench gate electrode (electrical pathway shown between 329 and 359); and

a gate resistor structure (364, ¶ 0031, “poly-silicon resistor 364”) separate from the gate contact structure (364 is a separate element from 363, 359 and 329) and integrated in the 

wherein an electric resistivity of the gate resistor structure is greater than an electric resistivity of the trench gate electrode,

wherein a first terminal of the gate resistor structure is electrically connected with the gate line by a first electric contact structure and a second terminal of the gate resistor structure is electrically connected with the trench gate electrode by a second electric contact structure,

wherein at least a part of the second electric contact structure is located within a lateral recess of the gate line (see analysis below).

A widely held definition of the term, “resistor” is “a passive two terminal device designed to introduce resistance into an electrical circuit”, and “a device used to control current in an electrical circuit by providing resistance”, and “an element within a circuit that is specifically designed to restrict the flow of electrical current when a potential difference occurs across it”.  The very purpose of the resistor as an element within a circuit is to restrict flow of current.  Therefore, it is inherent that in a circuit, the “electric resistivity” of the gate resistor is greater than the resistivity of the gate electrode.  The definition of “electrode” is widely held to be synonymous with an “electrical conductor”, both having the meaning of, “a conductor through which electricity enters of leaves an object, substance or region”, and “a conductor used .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2017/0062412).

    PNG
    media_image2.png
    420
    692
    media_image2.png
    Greyscale


Regarding claim 21, the prior art of Kawano discloses in Figure 2 (reproduced and annotated by Examiner, above), a semiconductor device (see title), comprising:

a semiconductor body (semiconductor substrate consisting of all semiconductor material between the drain metal and the surface oxide layer and gate electrodes, ¶ 0008, “semiconductor substrate”) having a first surface (top surface) and a second surface opposite to the first surface (lower surface);

a transistor cell structure (¶ 0032, “transistor cell region” with regard to Fig. 2) in the semiconductor body (identified previously);

a gate contact structure comprising:

a gate line (1c, ¶ 0032, “gate wiring 1c”) electrically coupled to a trench gate electrode (“trench gates 1a”, ¶ 0032) of the transistor cell structure (“transistor cell region”, ¶ 0032), and 

a gate pad (“gate electrode pad G1”, ¶ 0032) electrically coupled to the gate line (G1 electrically couples to 1c by way of RG1) to form an electrical pathway between the gate pad and the trench gate electrode (G1 electrically connects to 1a by way of RG1 and 1c); and

a gate resistor structure (RG1, “the gate resistances RG1 and RG2 is formed of polysilicon.  However, the materials of the electrode pads, the gate wiring and the gate resistances are not limited to these”) separate from the gate contact structure and connected between the gate pad and the gate line (RG1 is a separate element from G1, 1c and 1a),



A widely held definition of the term, “resistor” is “a passive two terminal device designed to introduce resistance into an electrical circuit”, and “a device used to control current in an electrical circuit by providing resistance”, and “an element within a circuit that is specifically designed to restrict the flow of electrical current when a potential difference occurs across it”.  The very purpose of the resistor as an element within a circuit is to restrict flow of current.  Therefore, it is inherent that in a circuit, the “electric resistivity” of the gate resistor is greater than the resistivity of the gate electrode.  The definition of “electrode” is widely held to be synonymous with an “electrical conductor”, both having the meaning of, “a conductor through which electricity enters of leaves an object, substance or region”, and “a conductor used to make electrical contact with some part of a circuit”.  The purpose of an electrode is to carry electricity from one point in a circuit to another point in a circuit.  

That being said, Kawano discloses wherein RG1 is not provided or RG1 may be provided by increasing the RG1 resistance to control the switching speed and therefore reduce the switching speed and prevent breakdown (0028).  For purposes of this combination, the instance where RG1 is provided will be chosen for usage to reject the claims as a resistor element known as RG1, which will impart a higher resistance than the surrounding gate control conductors G1, 1c and 1a.



wherein an electric resistivity of the gate resistor structure is greater than an electric resistivity of the trench gate electrode,

in the invention or system of Kawano as taught by Kawano’s instance disclosed where RG1 is chosen to be a higher resistance value, for the purpose of preventing breakdown.

Regarding claim 26, Kawano et al. disclose the semiconductor device of claim 21, wherein an edge portion of the gate resistor structure and an edge portion of the trench gate electrode are arranged along a same line parallel to the gate line (Fig. 2 of Kawano disclose all three of RG1, horizontal portions of 1c, and 1a extend in parallel along horizontal direction, thus their outer edges along the horizontal direction do so as well).

Regarding claim 29, Kawano et al. disclose the semiconductor device of claim 21, and although Fig. 2 of Kawano does not disclose,
further comprising a first isolation layer on the first surface of the semiconductor body, wherein the gate resistor structure is formed on the first isolation layer.

Fig. 12 (reproduced below) of Kawano discloses,


    PNG
    media_image3.png
    392
    750
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

further comprising a first isolation layer on the first surface of the semiconductor body, wherein the gate resistor structure is formed on the first isolation layer,

in the invention or system of Kawano Fig. 2 as taught by Kawano Fig. 12, for the purpose of isolating the resistor from the upper surface of the active semiconductor device, for the reason of allowing for the intended circuit arrangement of the resistor being connected between the gate pad and the gate line only.


s 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2017/0062412) in view of  Kelberlau et al. (US 2003/0214012) in view of Miyakoshi et al. (US 2014/0312416).

Regarding claim 22, Kawano discloses the semiconductor device of claim 21, however it is unclear if Kawano discloses, 
further comprising a source contact structure overlapping the transistor cell structure, the source contact structure being electrically connected to source regions of the transistor cell structure.

First, the device in Fig. 2 of Kawano discloses an emitter contact structure (“first emitter electrode pad E1”, ¶ 0032), which is known in the art to be the equivalent to a source electrode. 

Kelberlau discloses this equivalency in ¶ 0020, “… insulated gate bipolar transistor having a source (emitter) …”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,
further comprising a source contact structure overlapping the transistor cell structure,
in the invention or system of Kawano as taught by Kelberlau, for the purpose of illustrating the equivalency of the device of Kawano as being compatible with IGBT devices that 

Secondly, as Kawano only discloses in Fig. 2 a plan view of the device, and not a cross sectional view, Kawano is silent on disclosing,
further comprising a source contact structure overlapping the transistor cell structure, the source contact structure being electrically connected to source regions of the transistor cell structure.

Miyakoshi discloses in Figs. 8A-C,
further comprising a source contact structure overlapping the transistor cell structure (128 overlaps the “cell region”, ¶ 0091, where source contact 128 covers the transistor cell region, not shown in Fig. 8A, but shown in Figs. 8B,C, where 128 is centrally located above the transistor cell region, which is surrounded by 140, “in the cell region, a source electrode layer 128 formed in contact with the surface of the source regions 120 …”, ¶ 0092), the source contact structure being electrically connected to source regions of the transistor cell structure (“in the cell region, a source electrode layer 128 formed in contact with the surface of the source regions 120 …”, ¶ 0092).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of Kawano as taught by Miyakoshi, for the purpose of providing a means to bring electrical signal to the source region to allow for basic function of the device.

Regarding claim 23, Kawano discloses the semiconductor device of claim 22, and as can be seen in Fig. 2, wherein the gate line at least partly surrounds the source contact structure (as the rejection of claim 22 equates the emitter of Kawano as the source, that being said, the gate line 1c partially surrounds E1, see Fig. 2 reproduced below).  

    PNG
    media_image4.png
    385
    409
    media_image4.png
    Greyscale



s 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2017/0062412) in view of Losse et al. (US 2018/0337171).

Regarding claim 27, Kawano discloses the semiconductor device of claim 21, however Kawano does not disclose,
wherein the gate resistor structure comprises a polycrystalline silicon layer having a sheet resistance higher than 10 Ohm/square.

Losse discloses in Figs. 5 and 8B, paragraphs 0038-0039, where resistors 44 are integrated with a gate electrode in an integrated gate bipolar transistor device, where the resistors have sheet resistances in a range of 2 - 50 Ohms per square, and for the reasons given in paragraph 0003.  The disclosed range covers 11-50 Ohms per square of the claimed range, which is a majority of the disclosed range.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the gate resistor structure comprises a polycrystalline silicon layer having a sheet resistance higher than 10 Ohm/square,

in the invention or system of Kawano as taught by Losse, for the purpose of adjusting local device to prevent non-uniform current/voltage distribution characteristics.

Regarding claim 32, Kawano discloses the semiconductor device of claim 31, wherein an electrical resistance of the gate resistor elements decreases with an increasing electrical resistance of the gate line from the gate pad to the gate resistor elements, respectively.  This limitation is interpreted to signify that, as distance increases away from the gate pad (e.g. the gate signal input), the electrical resistance in the gate line increases by the mere fact that the signal needs to travel longer and thus encounters more material to pass through and an effective higher relative resistance.  Therefore the resistors farther away must be adjusted to be less resistive, so as to compensate for the increased effective gate line resistance due to increased proximity to the gate signal input location (e.g. the gate pad).  Kawano does not discuss this arrangement.  Losse discusses this resistance adjustment arrangement in paragraph 0003.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein an electrical resistance of the gate resistor elements decreases with an increasing electrical resistance of the gate line from the gate pad to the gate resistor elements, respectively,

in the invention or system of Kawano as taught by Losse, for the purpose of adjusting local device to prevent non-uniform current/voltage distribution characteristics.


28 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2017/0062412) in view of Bhalla et al. (US 2006/0249785).

Regarding claim 28, Kawano discloses the semiconductor device of claim 21, wherein the source contact structure and the gate contact structure are patterned parts of a same metal wiring layer (both are the same first level metallization, that is to say the metallization that occurs at the same vertical level over the semiconductor substrate, both are patterned, since they are separate features and have their own respective shapes).  It is noted that the limitation of “the source contact structure and the gate contact structure are patterned parts of a same metal wiring layer” is considered to contain process limitations, and since the current claim is directed to a device structure, this limitation is considered contain “product by process” features, wherein the claim is directed to the product, and no matter how the structure is actually made, it is the final product which must be determined in a claim directed to an apparatus, and not the patentability of the process.  MPEP 2113, I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The method claimed in the apparatus claim, is that a metal layer is deposited, then patterned to form both the source and gate contact structures from the same metal material layer.  However, as this is an apparatus claim, the method steps only impart patentability if they result in physical differences in the apparatus.  Therefore, 1) as the material is the same for the source contact structure 128 and the gate contact 

Bhalla discloses in paragraph 0037 describes the step that produces Fig. 5E, “A metal layer is then deposited on top followed by applying a metal mask for defining the source and gate metal 140 and 150 respectively”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the source contact structure and the gate contact structure are patterned parts of a same metal wiring layer,

in the invention or system of Kawano as taught by Bhalla, for the purpose of combining the creation of two horizontally spaced electrodes into one deposition and patterning step, which would improve production speed.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2017/0062412) in view of Nagao et al. (US 2017/0110545).

Regarding claim 30, Kawano et al. disclose the semiconductor device of claim 29, however Kawano does not disclose,
further comprising a second isolation layer on the gate resistor structure, wherein the gate contact structure is formed on the second isolation layer. 

Nagao discloses in Fig. 4 (reproduced below), further comprising a second isolation layer (36, ¶ 0106, “The insulating film 47 includes an interlayer film 36…”) on the gate resistor structure (21, ¶ 0106, “embedded resistor 21”), wherein the gate contact structure (“gate metal 44”, ¶ 0106) is formed on the second isolation layer (44 is shown to be formed on  36). 

    PNG
    media_image5.png
    369
    837
    media_image5.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

further comprising a second isolation layer on the gate resistor structure, wherein the gate contact structure is formed on the second isolation layer,

.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2017/0062412) in view of Merrill (US 5,592,006).

Regarding claim 31, Kawano et al. disclose the semiconductor device of claim 21, however Kawano does not disclose,
wherein the gate resistor structure comprises gate resistor elements electrically coupled in parallel.

Merrill discloses in Figs. 1 and 3,
wherein the gate resistor structure comprises gate resistor elements electrically coupled in parallel (resistors 40, 41, 42 between 13 and 12).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the gate resistor structure comprises gate resistor elements electrically coupled in parallel,

in the invention or system of Kawano as taught by Merrill, for the purpose of allowing for flexibility in the fabrication process between different lots of devices by adjusting the amount of resistors present between the gate pad and the gate line.


Claims 46 and 47 under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2013/0092976) in view of Randazzo (US 6,090,656) in view of Sumitomo et al. (US 2015/0129927).

    PNG
    media_image1.png
    486
    821
    media_image1.png
    Greyscale

Regarding claim 46, the prior art of Hsieh discloses in Figures 3A-E (reproduced above), a semiconductor device (see title), comprising:

a semiconductor body (semiconductor substrate consisting of all semiconductor material between the drain metal and the surface oxide layer and gate electrodes) having a first surface (top surface) and a second surface opposite to the first surface (lower surface);

a transistor cell structure (trench IGBT device region, labelled “IGBT:N+/P+”, “According to the present invention, there is provided a semiconductor power device …comprising a plurality of transistor cells in an active area”, as discussed in ¶ 0006) in the semiconductor body (identified previously);

a gate contact structure comprising:

a gate line (363) electrically coupled to a gate electrode (363 electrically connected to 359) of the transistor cell structure (IGBT transistors shown in cross section views), and 

a gate pad (“gate metal pad 329”, ¶ 0031) electrically coupled to the gate line (329 connects to 363) to form an electrical pathway between the gate pad (329) and the gate electrode layer (359); and

a gate interconnecting structure (362) separate from the gate contact structure (362 is a separate element from 363 and 359), and comprising a gate interconnecting element protruding from local recesses in the gate electrode layer (362 protrudes from a local recess in the gate electrode layer 359), 

wherein the gate interconnecting structure (362) is formed on a different isolation layer (e.g. insulation layer directly over the substrate and the gate electrode 359) than the gate contact structure (363 and 329 on 321).

Hsieh does not disclose,
wherein a minimum resistance of the gate interconnecting elements is greater than 40
Ohm.

Randazzo discloses, 
wherein a minimum resistance of the gate interconnecting elements is greater than 40
Ohm (Randazzo discloses poly-silicon in column 3, lines 56-60 to be a conductor that can exhibit this characteristic resistance value).
	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein a minimum resistance of the gate interconnecting elements is greater than 40 Ohm,

in the invention or system of Hsieh as taught by Randazzo, for the purpose of utilizing polysilicon for use adjacent to and within the semiconductor material for better and more compatible electrical connections with the semiconductor material.

Hsieh only shows one 362 in Fig. 3E, and therefore does not disclose,
a gate interconnecting structure comprising gate interconnecting elements, 


	Sumitomo discloses in Fig. 7,
a gate interconnecting structure comprising gate interconnecting elements (plural electrodes connecting to plural trench gate electrodes which all meet at one gate pad), 
the gate interconnecting elements being electrically coupled in parallel to the gate line (plural parallel trench gate contacts/vias/plugs are shown by the prior art of Sumitomo et al. (US 2015/0129927) Fig. 7, where plural parallel gate contacts electrically connect to one pad and plural trench gate electrodes).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a gate interconnecting structure comprising gate interconnecting elements, 
the gate interconnecting elements being electrically coupled in parallel to the gate line,

in the invention or system of Hsieh as taught by Sumitomo, for the purpose to allow for more current spreading to prevent breakdown at a single connection point which is more likely with a single contact to many plural gates.

Regarding claim 47, Hsieh disclose the semiconductor device of claim 46, wherein the gate interconnecting elements are formed as comb segments protruding from the gate electrode 


Claim 48 under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2013/0092976) in view of Randazzo (US 6,090,656) in view of Sumitomo et al. (US 2015/0129927) in view of Losse et al. (US 2018/0337171).

Regarding claim 48, Hsieh may have disclosed the  semiconductor device of claim 46, however Hsieh does not explicitly disclose,
wherein an electrical resistance of the gate interconnecting elements decreases with an increasing electrical resistance of the gate line from the gate pad to the gate interconnecting elements, respectively.
 This limitation is interpreted to signify that, as distance increases away from the gate pad (e.g. the gate signal input), the electrical resistance in the gate line increases by the mere fact that the signal needs to travel longer and thus encounters more material to pass through and an effective higher relative resistance.  Therefore the resistors farther away must be adjusted to be less resistive, so as to compensate for the increased effective gate line resistance due to increased proximity to the gate signal input location (e.g. the gate pad).  Hsieh does not discuss this arrangement.  Losse discusses this resistance adjustment arrangement in paragraph 0003.



wherein an electrical resistance of the gate resistor elements decreases with an increasing electrical resistance of the gate line from the gate pad to the gate resistor elements, respectively,

in the invention or system of Hsieh as taught by Losse, for the purpose of adjusting local device to prevent non-uniform current/voltage distribution characteristics.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23 and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-12 of U.S. Patent No. 10,483,383 (hereinafter referred to as ‘383) in view of Miyakoshi et al. (US 2014/0312416).   

It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when 

Regarding claim 21 of the instant application, claim 1 of ‘383 provides every limitation of the instant claim 21, with the addition of “[gate resistor] formed on a different isolation layer than the gate contact structure”.  The ‘383 patent does not specify wherein the gate electrode is a trench gate electrode.  This is a well known feature in the art, and can be seen in Figs. 8A-C of Miyakoshi, where the gate electrodes are trench gate electrodes (Figs. 8B and 8C, element 154).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,
wherein the gate electrode is a trench electrode,
in the invention or system of instant application as taught by Miyakoshi, for the purpose of allowing for further field shaping and electrical control over the device characteristics during operation.
Further, the newly amended claim 21, which has the limitation newly added is met by patent ‘383’s claim 4.
Regarding claim 22, claim 2 of ‘383 reads on this claim.
Regarding claim 23, claim 3 of ‘383 reads on this claim.
Regarding claim 26, claim 6 of ‘383 reads on this claim.
Regarding claim 27, claim 7 of ‘383 reads on this claim.
Regarding claim 28, claim 8 of ‘383 reads on this claim.
Regarding claim 29, claim 9 of ‘383 reads on this claim.
	Regarding claim 30, claim 10 of ‘383 reads on this claim.
	Regarding claim 31, claim 11 of ‘383 reads on this claim.
Regarding claim 32, claim 12 of ‘383 reads on this claim.


Allowable Subject Matter
Claims 42-45 are allowed.

The following is an Examiner's statement of reasons for allowance: The transistor electrical gate contact arrangement with resistor included in the gate electrode pathway as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 42, the prior art discloses a transistor electrical gate contact arrangement with resistor included in the gate electrode pathway, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a gate contact structure with a gate line, a gate electrode layer, a gate pad and a gate resistor structure as they are particularly arranged as claimed, in conjunction with, 
“a bridging element separate from the gate contact structure and the gate resistor structure, the bridging element connecting the gate resistor structure to the gate electrode layer”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893